NO. 07-08-0308-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                    APRIL 24, 2009
                           ______________________________

                        MARK ANTHONY TAYLOR, APPELLANT

                                              V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                  NO. 16410-C; HONORABLE ANA ESTEVEZ, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                        ORDER OF ABATEMENT AND REMAND


       Appellant, Mark Anthony Taylor, filed a notice of appeal from a judgment

adjudicating appellant guilty of the offense of aggravated assault with a deadly weapon and

sentence of nine years incarceration in the Institutional Division of the Texas Department

of Criminal Justice and $500 fine in Cause Number 16410-C in the 251st District Court of

Randall County, Texas (the trial court). The appellate court clerk received and filed the trial

court clerk’s record on October 30, 2008. This Court has received two motions for

extension of time to file the reporter’s record indicating that appellant has failed to file a
written designation of the record. This Court granted these motions and, on January 23,

2009, sent a letter to appellant’s counsel advising him of the basis for the reporter’s

extensions and directing him to ensure that the reporter’s record or a copy of the written

designation of the reporter’s record by filed with the clerk of this Court on or before

February 13, 2009. When no response was received from appellant’s counsel, this Court

set the deadline for appellant’s brief as March 23, 2009.


       On April 9, 2009, the Court notified appellant that his brief was late. Further, the

Court directed appellant that, unless the brief was filed with this Court on or before April

20, 2009, the appeal would be abated and remanded to the trial court for further

proceedings. See TEX . R. APP. P. 38.8(b). As of this date, appellant has not filed his brief.


       Accordingly, this appeal is abated and the cause is remanded to the trial court. TEX .

R. APP. P. 38.8(b)(2). Upon remand, the judge of the trial court is directed to immediately

cause notice to be given of and to conduct a hearing to determine: (1) whether appellant

desires to prosecute this appeal; (2) if appellant desires to prosecute this appeal, whether

appellant is indigent and, if not indigent, whether counsel for appellant has abandoned the

appeal; (3) if appellant desires to prosecute this appeal, whether appellant’s present

counsel should be replaced; and (4) what orders, if any, should be entered to assure the

filing of appropriate notices and documentation to dismiss appellant’s appeal if appellant

does not desire to prosecute this appeal or, if appellant desires to prosecute this appeal,

to assure that the appeal will be diligently pursued. If the trial court determines that the

present attorney for appellant should be replaced, the court should cause the clerk of this



                                              2
court to be furnished the name, address, and State Bar of Texas identification number of

the newly-appointed or newly-retained attorney.


      The trial court is directed to: (1) conduct any necessary hearings; (2) make and file

appropriate findings of fact, conclusions of law, and recommendations and cause them to

be included in a supplemental clerk’s record; (3) cause the hearing proceedings to be

transcribed and included in a supplemental reporter’s record; (4) have a record of the

proceedings made to the extent any of the proceedings are not included in the

supplemental clerk’s record or the supplemental reporter’s record; and (5) cause the

records of the proceedings to be sent to this court. TEX . R. APP. P. 38.8(b)(3). In the

absence of a request for extension of time from the trial court, the supplemental clerk’s

record, supplemental reporter’s record, and any additional proceeding records, including

any orders, findings, conclusions, and recommendations, are to be sent so as to be

received by the clerk of this court not later than May 26, 2009.


                                                       Per Curiam


Do not publish.




                                            3